United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 19-1859
                    ___________________________

                     Justin E. Riddle; Erin M. Riddle

                   lllllllllllllllllllllPlaintiffs - Appellants

                                       v.

               Charter West Bank, A Nebraska Corporation

                   lllllllllllllllllllllDefendant - Appellee

                  Federal Reserve Bank, of Kansas City

                         lllllllllllllllllllllDefendant
                                 ____________

                 Appeal from United States District Court
                   for the District of Nebraska - Omaha
                               ____________

                       Submitted: December 5, 2019
                        Filed: December 10, 2019
                              [Unpublished]
                             ____________

Before LOKEN, SHEPHERD, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.
       Nebraska residents Justin and Erin Riddle appeal following the district court’s1
adverse grant of summary judgment in their pro se civil action. For reversal, they
challenge the district court’s dismissal of their claim seeking relief under the Fair
Credit Reporting Act (FCRA). They also argue that the district court erred in
granting summary judgment on their claim for tortious interference with a business
relationship.

       After careful review, we agree with the district court that the Riddles failed to
state a claim under the FCRA. See Kelly v. City of Omaha, 813 F.3d 1070, 1075 (8th
Cir. 2016) (grant of Fed. R. Civ. P. 12(b)(6) motion is reviewed de novo). Further,
we conclude that summary judgment was proper on the tortious interference claim.
See Tusing v. Des Moines Indep. Cmty. Sch. Dist., 639 F.3d 507, 514 (8th Cir. 2011)
(summary judgment decision is reviewed de novo, viewing record in light most
favorable to non-moving party); see also Pettit v. Paxton, 583 N.W.2d 604, 609-11
(Neb. 1998) (discussing requirements of tortious interference claim under Nebraska
law). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable John M. Gerrard, Chief Judge, United States District Court for
the District of Nebraska.

                                          -2-